Citation Nr: 0019497	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for amputation of the left 
5th toe and metatarsal head, including as secondary to 
service-connected plantar callus of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960, and from November 1961 to August 1962.

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for amputation of the left 
fifth toe and metatarsal head, left hip and knee disorders, 
and an increased (compensable) evaluation for hemorrhoids.

In November 1998 the Board of Veterans Appeals (Board) 
remanded the case to the RO in response to the veteran's 
request to provide oral testimony at the RO before a Member 
of the Board via a videoconference.

In March 1999 the appellant presented oral testimony before 
the undersigned Member of the Board via a videoconference 
with the RO, a transcript of which has been associated with 
the claims file.  

In March 1999 the appellant withdrew the issue of entitlement 
to service connection for a left hip disorder.

In April 1999 the Board denied entitlement to service 
connection for a left knee disorder, an increased 
(compensable) evaluation for hemorrhoids, and remanded the 
claim of entitlement to service connection for amputation of 
the left fifth toe and metatarsal head to the RO for further 
development and adjudicative action.

In July 1999 the RO denied entitlement to service connection 
for hammertoes, and in April 2000 denied entitlement to a 
temporary total convalescence evaluation pursuant to the 
criteria of 38 C.F.R. § 4.30 (1999).  The veteran has not 
filed a notice of disagreement with either of the above 
determinations which are otherwise not considered to be part 
of the current appellate review.

In April 2000 the RO affirmed the denial of entitlement to 
service connection for amputation of the left fifth toe and 
metatarsal head, to include as secondary to the service-
connected plantar callus of the left foot.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for amputation 
of the left fifth toe and metatarsal head including as 
secondary to service-connected plantar callus of the left 
foot is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for amputation 
of the left fifth toe and metatarsal head including as 
secondary to service-connected plantar callus of the left 
foot is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence or finding of 
amputation of the left fifth toe and metatarsal head.

The veteran was hospitalized by VA from March to June 1993 at 
which time he underwent drainage and incision of the left 
foot.  It was reported that he had many previous admissions 
for diabetes and associated complaints.  Currently he 
presented to the outpatient clinic with a complaint of left 
foot pain after having stepped on a nail 3-4 days previous to 
his presentation.  He underwent minor surgery at which time 
the necrotic tissue surrounding the puncture wound was 
excised.  The pertinent discharge diagnosis was puncture 
wound with cellulitis of the left foot.

An October 1994 VA outpatient treatment report shows the 
veteran was found to have an ulcer under the left fifth 
metatarsal phalangeal joint under a callus.  It was clean and 
not infected.  The veteran underwent debridement of the 
overlying callus.

A July 1995 VA outpatient treatment report shows the veteran 
was found to have cellulitis of the left foot secondary to a 
Grade II ulcer under the left fifth metatarsal phalangeal 
joint.

A plantar ulcer and cellulitis of the left foot were recorded 
during a VA hospitalization of the veteran from July to 
September 1995.

The veteran was hospitalized by VA during October and 
November 1995.  He was reported as an insulin dependent 
diabetic who presented with a deep, dirty ulcer under the 
left 5th metatarsal phalangeal joint.  He was discharged to 
outpatient care with an appointment to return after the first 
of the year at which time there would be follow-up of his 
current foot status and possible addressing of the 
contracture of the left 5th toe which was causing retrograde 
pressure and resultant ulcer.

A January 1996 VA outpatient treatment report shows the 
veteran was recorded to have recurrence of a heavy callus 
under the left 5th metatarsal phalangeal joint, site of a 
healed ulcer, secondary to severe 5th toe contracture.

The veteran was hospitalized by VA during January and 
February 1996 at which time he underwent amputation of the 
left 5th toe and metatarsal head resection.  The pertinent 
hospital discharge diagnosis was contracture of the left 5th 
toe with secondary plantar pressure.

VA conducted a special podiatry examination of the veteran in 
July 1997.  It was reported by history that it seemed he had 
sustained a nail puncture wound, perhaps in the early 1990s, 
which advanced with infectious deterioration and presumed 
osteomyelitis, to requirement for partial 5th ray 
amputation/amputation of the 5th toe and head of the 5th 
metatarsal of the left foot.  



The examiner recorded that the veteran's left 5th toe 
amputation was done secondary to unrecognized/neuropathic 
mediated nail puncture wound with contributory causes of 
alcohol abuse and diabetes mellitus and coincidentally 
located at the site of a previous long standing 
hyperkeratotic build up but not due to the pressure 
hyperkeratotic lesion of itself or apparently to  neuropathic 
ulceration that might have evolved in this region for other 
reasons.

The veteran presented oral testimony before the undersigned 
Member of the Board via a videoconference with the RO in 
March 1999, a transcript of which has been associated with 
the claims file.  The veteran testified that his left 5th toe 
was amputated because of his service-connected plantar callus 
of the left foot, and that a VA physician had expressed this 
opinion.  

VA conducted a special podiatry examination of the veteran in 
March 2000.  The examiner who had previously examined the 
veteran in 1997 stated that the claims file had been 
reviewed, and that his assessment remained unchanged.  He 
recorded that specifically the mitigating events for the 5th 
ray amputation of the left foot includes the nail puncture 
wound coupled with the established peripheral polyneuropathy 
dominantly attributable to diabetes with some underlying 
contribution perhaps from prior alcohol abuse.  

The examiner further noted that the veteran had essentially 
unrelated history of chronic pressure hyperkeratotic build up 
beneath the 5th metatarsal head weight bearing region known 
for many years prior to that precipitating event and not 
directly contributory to the amputation otherwise.

Service connection has been granted for hemorrhoids evaluated 
as noncompensable; and plantar callus of the left foot, 
evaluated as noncompensable.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veteran Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, et 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 191); 38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for amputation 
of the left 5th toe and metatarsal head including as 
secondary to the service-connected plantar callus of the left 
foot must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim for direct or secondary service connection: 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury, or a 
service-connected disease or injury; and (3) competent 
medical evidence of a nexus between the two.  See Caluza, 
Wallin, Epps, and Reiber, supra.

The record shows that the veteran has amputation of the left 
5th toe and metatarsal head, a disorder not shown in service 
or for many years thereafter.  He is service-connected for 
plantar callus of the left foot.  However, there is no 
competent medical evidence of a nexus between the amputation 
and service or the service-connected callus of the left foot.  

The veteran has testified that a VA physician linked the two 
disorders.  The veteran's own assertion of what was said to 
him from a VA physician is inadequate to well ground his 
claim because such a statement is filtered through a layman's 
sensibilities (the veteran's) and is therefore simply too 
attenuated and unreliable to constitute medical evidence 
sufficient to well ground the claim.  Carbino v. Gober, 10 
Vet. App. 507, 510 (1997).

On the contrary, the competent medical evidence of record as 
expressed by a VA physician in 1997 and 2000, shows that the 
veteran's service-connected plantar callus of the left foot 
has not been determined as the etiology of the amputation of 
the left 5th toe and metatarsal head. 

Instead the VA examiner opined that the mitigating events for 
the amputation included the nail puncture wound coupled with 
the veteran's established peripheral neuropathy dominantly 
attributable to diabetes mellitus, with some underlying 
contribution perhaps from prior alcohol abuse.  None of the 
foregoing conditions has been service-connected.  At no time 
has the service-connected plantar callus of the left foot 
ever been implicated as a causative or aggravating factor in 
the amputation of the left 5th toe and metatarsal head.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's amputation of the left 5th toe and metatarsal head 
is related to service or secondary to his service-connected 
plantar callus of the left foot.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1883 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for amputation of the left 5th toe and metatarsal head 
including as secondary to the service-connected plantar 
callus of the left foot is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for amputation of the left 
fifth toe and metatarsal head including as secondary to 
service-connected plantar callus of the left foot, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

